MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                           Oct 14 2016, 10:14 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Corey L. Scott                                         Gregory F. Zoeller
Indianapolis, Indiana                                  Attorney General of Indiana

                                                       James B. Martin
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                         IN THE
    COURT OF APPEALS OF INDIANA

Richard Wilson,                                        October 14, 2016
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       49A04-1603-CR-633
        v.                                             Appeal from the Marion Superior
                                                       Court
State of Indiana,
                                                       The Honorable Stanley E. Kroh,
Appellee-Plaintiff.                                    Magistrate
                                                       Trial Court Cause No.
                                                       49G03-1407-F5-36845



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1603-CR-633 | October 14, 2016   Page 1 of 4
                                      Statement of the Case
[1]   Richard Wilson appeals the trial court’s revocation of his placement in

      community corrections (“home detention”). Wilson presents a single issue for

      our review, namely, whether the State presented sufficient evidence to support

      the revocation of his home detention. We affirm.


                                 Facts and Procedural History
[2]   On January 27, 2015, Wilson pleaded guilty to operating a motor vehicle while

      privileges are forfeited for life, a Level 5 felony. On February 27, the trial court

      sentenced Wilson to five years, with three years executed on home detention,

      and two years suspended. The terms of Wilson’s home detention provided that

      he could not leave the house, other than for work, without permission from his

      case manager. On February 18, 2016, Marion County Community Corrections

      filed a notice of home detention violation, alleging in relevant part that Wilson

      had left his home for four hours during the evening of January 30, 2016,

      without permission.


[3]   At a hearing on the notice of home detention violation, Wilson testified that his

      case manager, Allison Shine, had given him permission to attend a dinner on

      January 30, 2016, to celebrate his birthday. But Shine testified that she had not

      given him permission to attend the dinner. At the conclusion of the hearing,

      the trial court revoked Wilson’s home detention and ordered him to serve the

      balance of his sentence in the Department of Correction. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1603-CR-633 | October 14, 2016   Page 2 of 4
                                    Discussion and Decision
[4]   Wilson appeals the trial court’s order revoking his placement on home

      detention. Generally, a defendant is not entitled to serve a sentence in either

      probation or a community corrections program. Hill v. State, 28 N.E.3d 348,

      350 (Ind. Ct. App. 2015). “Rather, placement in either is a ‘matter of grace’

      and a ‘conditional liberty that is a favor, not a right.’” Monroe v. State, 899
N.E.2d 688, 691 (Ind. Ct. App. 2009) (quoting Cox v. State, 706 N.E.2d 547, 549

      (Ind. 1999)). Once a court has exercised this grace, the judge has considerable

      leeway in deciding how to proceed. Hill, 28 N.E.3d at 350. It is thus within the

      discretion of the court to determine the conditions of the defendant’s placement

      and to revoke that placement if those conditions are violated. Id.


              Our standard of review of an appeal from the revocation of a
              community corrections placement mirrors that for revocation of
              probation. A probation hearing is civil in nature and the State
              need only prove the alleged violations by a preponderance of the
              evidence. We will consider all the evidence most favorable to
              supporting the judgment of the trial court without reweighing
              that evidence or judging the credibility of the witnesses. If there
              is substantial evidence of probative value to support the trial
              court’s conclusion that a defendant has violated any terms of
              probation, we will affirm its decision to revoke probation.


      Monroe, 899 N.E.2d at 691 (citations omitted).


[5]   Here, Wilson maintains that the evidence shows that there was “some

      confusion” regarding whether he had asked for and obtained permission to

      attend a birthday dinner at a restaurant on January 30, 2016. Appellant’s Br. at


      Court of Appeals of Indiana | Memorandum Decision 49A04-1603-CR-633 | October 14, 2016   Page 3 of 4
      9. Regardless, Wilson asserts that “there was no evidence introduced at the

      hearing that directly refuted” his testimony that, during a phone call on January

      29, Shine had granted him permission for the outing. Id. at 10. We cannot

      agree. Shine unequivocally testified that she did not grant Wilson permission to

      leave his house to go to dinner on January 30, 2016. Wilson’s contentions on

      appeal amount to a request that we reweigh the evidence, which we will not do.

      The State presented sufficient evidence to support the trial court’s revocation of

      Wilson’s home detention.


[6]   Affirmed.


      Vaidik, C.J., and Baker, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1603-CR-633 | October 14, 2016   Page 4 of 4